Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has withdrawn the rejection. See the Notice of Allowable Subject Matter below. Accordingly, the 35 USC 103 rejection has been withdrawn. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The claims are not in condition for allowance. The claim contain 35 USC 112(b) and 112(a) issues. Accordingly, the present claims are rejected under 35 USC 112. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “135” that represents the hardware database device and “129” that represents the specialized memory repository.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 20, the bounds of the claims are unclear. In particular, the claims recite the limitation of “automatically detecting by said one or more processors, a calibration error of at least one biometric sensor of said plurality of biometric sensor devices; and automatically calibrating, by said one or more processors, hardware and software of said at least one biometric sensor,” which renders the claim combination unclear. There is no previous recitation of “biometric sensor device” for said recitation to rely on for the sake of antecedence. The limitation renders the claim combination unclear because it is unclear if the “biometric sensor” is a new biometric sensor device or relies upon the antecedent recitation of “automatically detecting, by said one or more processors via said sensors and said additional sensors, biometric levels of said user and said additional users” in the claim above. It is unclear what “hardware” of “the at least one biometric sensor” is being calibrated. Therefore, the bounds of the claim are unclear. 
For the sake of compact prosecution, Examiner is interpreting the claim as though the claimed biometric sensor is selected from “said sensors and said additional sensors.” 
Regarding claim 20, the bounds of the claim are unclear. In particular, the preamble recites the limitation of “a hardware device coupled to one or more processors connected to a computer-readable memory unit, said memory unit comprising instructions that when executed by one or more processors implements a machine learning task assignment improvement method comprising,” which renders the claim combination unclear. Primarily, it is unclear what statutory class the claim is directed to. The recitation of “A hardware device coupled to…” is unclear because it is unclear if the processor and memory are a part of the hardware device, or if the processor and memory are coupled to the hardware device externally. This would indicate that the claim is directed to a hardware device, i.e. an apparatus, which would contain a number of elements. The claim combination is rendered further unclear by the end of the preamble reciting “… a machine learning task assignment improvement method comprising,” which indicates that the body of the claim is directed to a method, not a system. If the claim is directed to a system, then the body of the preamble should recite the elements of the system. For example, the hardware device of the preamble of the claim does not perform the function of “generating, by said one or more processors, a specialized memory repository within a specified portion of a hardware memory device; storing, by said one or more processors within said specialized memory repository, results of said first assigning and said second assigning.” Therefore, the system claim is required to define what structures perform a given function. The body of the claim must clearly delineate the functions correspond to each element. For example, Figure 1 of the drawings and the specification discloses at least four distinct structural elements: the hardware memory device, the remote server, the first hardware device, and one or more additional hardware devices (105n). If these are the structural elements of the intended claim system, then they must be positively recited in the body of the claim and must be “configured to” or “programmed to” perform their corresponding functions. Therefore, the bounds of the claimed system are unclear. 
For the sake of compact prosecution, Examiner is interpreting the claim as a system with one or more processors capable of performing the claimed function.  
Dependent claims 2, 4, 9-10, 12, 14, and 18-19 are rejected due to dependency on rejected base claims 1 and 11.

Allowable Subject Matter
The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claims 11 and 20), including: the amendments to the claims, in the context of the independent claims, renders the claim combination not obvious. The closest prior art of the record discloses: Leslie (US 20160321614 A1) discloses determining actual satisfaction ratings for employees based on feedback and modifying self-learning software code based on the actual satisfaction ratings. However, Leslie fails to disclose the biometric sensors utilized to track blood pressure and the expected satisfaction ratings for each employee. McGann et al. (US 20170111507 A1) discloses identifying expected satisfaction ratings by an employee for a given task and detecting biometric levels associated with said task. However, McGann fails to disclose a blood pressure monitor, modifying self-learning code based on the actual satisfaction ratings, normalization based on time, and identifying actual satisfaction ratings for a given assignment. Joo et al (US 20170132572 A1) discloses a blood pressure monitoring device but fails to disclose relating said device to task resource assignment. Petterson et al. (US 20170296129 A1) discloses a worker using wearable sensors that require calibration. However, Petterson fails to disclose the sensor as being a blood pressure sensor. Macbeth (US 20070300174 A1) discloses identifying appropriate human resources that are capable of assisting with a target activity by monitoring worker blood pressure. However, Macbeth fails to disclose self-learning software code, producing expected/actual satisfaction ratings, and calibrating the sensor. Sarvana et al. (US 20180032944 A1) discloses applying machine learning techniques to stored biometric data to detect time varying-patterns in the workers expected stress level in the day. However, Sarvana fails to disclose producing expected and actual satisfaction ratings for a given task for each employee, normalizing based on time, or calibrating the sensor. Bishop (US 20170046643 A1) discloses identifying if a user is happy with their work based on biometric feedback. However, Bishop fails to disclose calibrating the biometric sensor, normalizing based on task time, 
 The combination of the prior art of the record fails to render the claim obvious. Therefore, the claim amendments, in the context of the independent claims, and when considered in view of the field of available prior art, are deemed not obvious.
However, these claims are not in condition for allowance since they remain rejected under 35 USC 112, as set for in the instant office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakhayi Ashtiani et al. (US 20160321560 A1) discloses in at least paragraphs [0024, 0061, 0067] generating a preference score for  a user based on their work
Matula et al. (US 20160286047 A1) discloses in at least paragraphs [0033,  0041-0044] sensing biometric data to sense physiological attributes of an agent, wherein the alertness level of the user relative to the task can be evaluated
Durham et al. (US 20170178052 A1) discloses in at least paragraphs [0025, 0038, 0059] tracking stress data of a user from a blood pressure monitor, wherein a baseline stress can be determine, and the level of stress can be used in task assignment
Rayner et al. (US 20140228649 A1) discloses in at least paragraphs [0062, 0091, 0101, 0131] configuring and calibrating a sensor periodically, wherein the system can be used for evaluating people who perform tasks requiring physical activity and their associated work assignments 
Kusik et al. (US 20150366502 A1) discloses calibrating sensors to normalize their measurements, wherein an error report can be produced based on a calibration error

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683